Opinion by
Judge Cofer :
Mrs. Fields states in her reply “that defendant, John J. Wise, was present and had knowledge that her brother, Marcus S. Wise, was selling and conveying to her the land, and that she was paying for it, and failed to answer or set up any claim to the same in any form.” She relies upon these facts as an equitable estoppel to set up his parol purchase, or any right growing out of it to1 defeat or impair her right under that purchase.
To the reply no rejoinder was filed, and these facts, being affirmative and sufficient to estop the appellant, must for the purposes of this case be taken to be true. One that stands by and knows that another is purchasing land to which he has or asserts a claim, will be estopped to set up such claim to the prejudice of such purchaser. Brothers v. Porter, 6 B. Mon. 106; Davis v. Tingle, 8 B. Mon. 539.
Judgment affirmed.